Citation Nr: 1646216	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-43 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.L.


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to April 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In September 2014, the Board remanded this case and instructed the RO to schedule the Veteran for a Board video-conference hearing.  The Board notes that a video-conference hearing was held in September 2016, and the transcript has been associated with the claims file.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that an appeal on the issue of entitlement to service connection for thoracic spine disability was perfected by the Veteran.  However, in an August 2016 rating decision, the RO granted service connection for that disability.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).


FINDING OF FACT

Herbicide exposure is conceded as the Veteran served in the United States Air Force, was stationed at the Royal Thai Air Force Base (RTAFB) in Udorn, Thailand, and his duties required regular travel to the base perimeter.


CONCLUSION OF LAW

Prostate cancer is presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants the claim of service connection for prostate cancer.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307 (a)(6) (2015).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate Cancer

The Veteran asserts that he has prostate cancer that is related to exposure to herbicides while he was stationed in Thailand during the Vietnam era.  Based on a review of the evidence of record, the Board finds that service connection for prostate cancer is warranted on a presumptive basis.  As detailed below, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicides during active duty service.

As an initial matter, the Veteran's VA medical records reflect that he was diagnosed with prostate cancer in March 2013, has underwent treatment and is status-post prostatectomy.  Prostate cancer is a condition associated with exposure to herbicide agents under 38 C.F.R. § 3.309 (e).  Thus, the pertinent question is whether the Veteran was, in fact, exposed to herbicides during service.

In a December 2012 statement, the Veteran asserted that he was stationed at RTAFB in Udorn, Thailand, from December 1971 through December 1972, and from December 1973 to July 1975.  The Veteran further asserted that his military occupational specialty (MOS) included destroying classified documents which required him to travel at least weekly to incinerators located at the perimeter of the base.  In a July 2013 statement, J.L. asserted that he was stationed at Udorn RTAFB between July 1972 and July 1973 and knew the Veteran.  J.L. further stated that he witnessed the perimeter of the base being sprayed with Agent Orange and that the Veteran's job included burning classified material either daily or on a weekly bases at an incinerator located at the perimeter of the base.

In addition, both the Veteran and J.L. testified during a September 2016 Board video-conference hearing.  During the hearing the Veteran testified that he was stationed at RTAFB in Udorn, Thailand on two separate occasions: the first between 1972 and 1973; and the second between 1974 and 1975.  The Veteran further testified that the base's perimeter was sprayed with Agent Orange during both tours and that his MOA involved destroying classified documents which required him to travel to incinerators that were within 50 to 100 feet from the perimeter.  J.L. also testified that the incinerators were within 50 feet, that it was required to obtain clearance from the control tower in order to cross the runway to access the incinerators, and that he was responsible for making sure there was compliance with that requirement.

The Board notes that the Veteran's service personnel records show that he served in Thailand at the RTAFB in Udorn with a MOS as an Administrative Specialist in the Special Activities Division.  The Veteran's duties included involvement in a "highly classified project" which included destroying records.  For example, military personnel records from December 1972 and April 1975 both note the Veteran's responsibilities included administrative control and inventory of secret and top secret accounts "including certification and destruction."

VA has established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Although there is no record of assignment to perimeter duty, the Board finds the Veteran's consistent assertions regarding time spent near the perimeter of the RTAFB in Udorn to be credible.  These assertions have also been corroborated by statements and testimony from a fellow veteran who was also stationed in Udorn during this time period.  More importantly, the Veteran's assertions that his duties included the destruction of classified documents that required him to travel to the base perimeter are supported by his military personnel records.  Therefore, as there is no basis on which to question the Veteran's credibility and no evidence in the record to contradict his claims of perimeter contact, the Board finds that the Veteran was exposed to herbicide agents while he was stationed at the Royal Thai Air Force Base in Udorn during the Vietnam era.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).
Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his prostate cancer can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim is granted.


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


